Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/630592 application originally filed January 13, 2020.
Amended Claims 1, 2 and 4-9, filed February 05, 2021, are pending and have been fully considered.  Claim 3 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a content of the component (B) is 0.001% by mass or more, and the claim also recites component (B) 0.1% by mass or less which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation content of the component (C) is 0.01% by mass or more, and the claim also recites component (C) 3% by mass or less which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subjec0t to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanoue et al. (US 2015/0240182) hereinafter “Sakanoue” in view of Leas (US 3,431,094).
Regarding Claims 1, 4 and 9
	Sakanoue discloses in the abstract, a lubricating oil composition exhibits an excellent lubricity to both iron metal and copper metal and an excellent heat stability, the lubricating oil composition of the invention is suitable for a shock absorber of an automobiles and the like. 
	Sakanoue further discloses in paragraphs 0010 and 0011, a lubricating oil composition as follows: a base oil; a component (A) that is a dialkyl hydrogen phosphite; a component (B) that is a sulfur antioxidant; and a component (C) that is a polyalkenyl succinimide. 
	Sakanoue discloses the claimed invention of claim 1A and 1C but fails to teach adding a hydrocarbon compound having a stilbene structure, as claimed in claim 1B of the present invention.
hydraulic fluids, lubricants, base fuels, and, to some extent, in hydrocarbon solvents and other chemicals. The substituted phenyl compounds used in accordance with the present invention include alkyl-substituted phenyl compounds, such as, diphenylmethane; triphenylmethane; 1,1,2-tri-phenylethane; 1,1,2,2-tetraphenylethane, etc. and alkylene- substituted phenyl compounds, such as, 1,2-diphenylethylene (stilbene); 1,1,2,2- tetraphenylethylene; etc. The subject additives are utilized in concentrations of about 0.0001 to 0.1 percent by weight of the hydrocarbon liquid. It has been found that these new additives are particularly effective in minimizing the rate of fuel degradation prior to use of the fuel.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the polyphenyl alkane compound comprising a stilbene/benzene structure as taught by Leas to the lubricant of Sakanoue.  The motivation to do so, is to add a stilbene/benzene structure to a lubricant composition in order to monitor the behavior of the lubricant and minimizes the rate of degradation of the fuel, as taught by Leas.
Regarding Claim 2

Regarding Claims 5 and 6
	Sakanoue discloses in paragraphs 0028 and 0029, component (A) is a dialkyl hydrogen phosphite, which is particularly preferably represented by a formula (1):

    PNG
    media_image1.png
    152
    415
    media_image1.png
    Greyscale


wherein R1 and R2 in the formula (1) independently represent an alkyl group having 8 to 16 carbon atoms. R1 and R2 may be the same as or different from each other. When the alkyl group has 8 or more carbon atoms, oxidation stability of the lubricating oil composition is not likely to be deteriorated. When the alkyl group has 16 or less carbon atoms, wear resistance between metals is not likely to become insufficient.  Sakanoue discloses in paragraph 0030, specific examples of the compound of the formula (1) are dilauryl hydrogen phosphite, di-2-ethylhexyl hydrogen phosphite, dipalmityl hydrogen phosphite, di-n-octyl hydrogen phosphite, dipentadecyl hydrogen phosphite, ditetradecyl phosphite, and ditridecyl hydrogen phosphite. 
Sakanoue discloses in paragraph 0031, a content of the component (A) is preferably in a range of 0.01 mass % to 5 mass % of a total amount of the composition.

	Sakanoue discloses in paragraphs 0051-0056, the composition can be added as desired with other additives (e.g., a metal deactivator, an antifoaming agent, a metal detergent and an oiliness agent) typically used in lubricating oil for the shock absorber of the automobile and the like. 
Regarding Claim 8
	Sakanoue discloses in paragraph 0050, the composition is suitable mainly for a shock absorber of a four-wheel vehicle, but also effective for a shock absorber of a two-wheel vehicle. Moreover, the present composition is usable for a multiple-cylinder shock absorber and a single-cylinder shock absorber. Further, the present composition is also effective as an industrial hydraulic fluid, a hydraulic fluid for construction machinery and the like. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771